Order                                                                                      Michigan Supreme Court
                                                                                                 Lansing, Michigan

  March 28, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                               Chief Justice

  143749 & (45)                                                                                      Michael F. Cavanagh
                                                                                                           Marilyn Kelly
                                                                                                     Stephen J. Markman
                                                                                                     Diane M. Hathaway
                                                                                                         Mary Beth Kelly
  HARPER HENDERSON,                                                                                      Brian K. Zahra,
           Plaintiff-Appellant,                                                                                     Justices


  v                                                               SC: 143749
                                                                  COA: 295765
                                                                  Oakland CC: 2007-735091-DM
  TRACI ANNE HENDERSON,
           Defendant-Appellee.

  _________________________________________/

         On order of the Court, the motion for leave to file a brief amicus curiae is
  GRANTED. The application for leave to appeal the June 9, 2011 judgment of the Court
  of Appeals is considered, and it is DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court.




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         March 28, 2012                      _________________________________________
         p0321                                                               Clerk